        Case 1:18-cv-11117-PAE Document 61-3 Filed 03/13/20 Page 1 of 5


             MENZ BONNER KOMAR & KOENIGSBERG LLP
                                      ATTORNEYS AT LAW
                         ONE NORTH LEXINGTON AVENUE, SUITE 1550
     TEL: (914) 949-0222        WHITE PLAINS, NEW YORK 10601    FAX: (914) 997-4117
                                         WWW.MBKKLAW.COM




                                                    January 9, 2019

VIA EMAIL

Jean-David Barnea, Esq.
Assistant United States Attorney
Southern District of New York
86 Chambers Street
New York, New York 10007

               Re:    U.S. ex rel. Brutus Trading, LLC v. Standard Chartered Bank,
                      18 Civ. 11117 (PAE) [UNDER SEAL]

Dear J.D.:

        On December 21, 2018, the Government and Standard Chartered Bank (“SCB”) agreed to
extend the Deferred Prosecution Agreement (“DPA”) from December 31, 2018 through March
31, 2019. See United States v. Standard Chartered Bank, Case No. 12-CR-262, Docket Nos. 12,
12-1 (JEB) (D.D.C.) (copies provided herewith). According to the Government’s Notice, Doc.
12, the Government “continues to investigate possible historical violations of U.S. sanctions laws
and regulations, which took place after the time specified in the Factual Statement (2001 to
2007).” Doc. 12 at 4. The Notice further states that the Government needs additional time to
determine whether SCB has fulfilled its obligations under the DPA, “and for the parties to reach
a resolution of the Government’s pending investigation of SCB’s possible historical violations of
U.S. sanctions law and regulations after 2007.”

         In light of these statement, we wanted to remind the Government that Relator’s action
filed in 2012 (re-filed in 2018) spurred the Government to investigate whether SCB had violated
the express terms of the DPA and the Factual Statement by not disclosing that the bank had
engaged in prohibited transactions with Iranian SDNs and Iranian government entities after 2007
contrary to its express representations to the Government in entering into the DPA, the Factual
Statement, and the 2012 settlements with OFAC and the Federal Reserve.

         In fact, according to news reports, SCB’s chief executive, in a memo to the bank’s senior
staff, admitted that the bank had engaged in Iranian related transactions after 2007. See “U.S.
investigating possible StanChart Iran breaches after 2012 deal: CEO,” Reuters Business News
(Oct. 9, 2018; 7:10 AM) (copy enclosed). The Reuters article quotes the bank’s CEO stating that
“the vast majority of the payments under investigation pre-date 2012, and none occurred after
2014[.]” These statements by the bank’s CEO corroborate the information Relator provided to
the Government in 2012.


                                                                           Exhibit 17
         Case 1:18-cv-11117-PAE Document 61-3 Filed 03/13/20 Page 2 of 5
MENZ BONNER KOMAR & KOENIGSBERG LLP

Jean-David Barnea, Esq.
Assistant United States Attorney
January 9, 2019
Page 2 of 5


        We wish to emphasize that Relator first introduced the Government’s investigators to the
fact SCB Dubai was both a processing center for Iranian SDN violations, with an increasing
volume of such transactions, and that SCB Dubai was a center for development of Iranian
business either directly in Iran or via Dubai-based Iranian backed clients. The business
development was identified both with the relation that a SCB Iran Group for client business
existed in the region after 2008 and that it was still profitable after 2008 and that it used the full
involvement of Origination and Client Coverage (“OCC”) in Dubai. This group worked very
closely with the satellite office to SCB Dubai in SCB Tehran. A number of files were provided
by Relator that contained unique client MIS covering a wide range of clients including Caspian,
a range of Dubai based Iranian backed SMEs, Dubai based OFAC sanctioned Iranian banks and
BNP Bank in Bahrain. This data was post 2008. The attached appendix to this letter provides
highlights of the detailed transactional information and its relevance that Relator provided to the
Government.

        It bears noting that in December 2018, SCB published on its web site a newsletter entitled
“The Importance of Data Quality in tackling Financial Crime.” A copy accompanies this letter.
This memo is an obvious public relations ploy by the bank to recast its egregious behavior in
flouting the law and doing business with sanctioned Iranian entities. The memo discusses the
need for “data quality” and attempts to portray itself as an unwitting victim of “incorrect
spellings” or “dummy dates of birth”, or incorrect addresses. The bank claims it has made
financial investments “in getting a better handle around the data needed for financial crime
control.” The bank then proclaims that “[o]ur journey is by no means complete.” Indeed, the
bank goes so far as to claim that “Data quality is meaningless in itself.” But, the significance of
this memo is that the bank is admitting to its past behavior and failure to take seriously the need
to be on the lookout for thinly veiled efforts by customers to disguise their true identities. For
example, one of the entities that is listed on the spreadsheets provided by Relator was
“Tandootas Engineering.” Further review revealed that the client’s actual name was “Tanootas
Engineerig,” an Iranian backed SME involved with the Iranian nuclear program and which had
Iranian directors and mangers.

        In addition, Relator identified Project Green as a subject to be investigated by the
Government. According to Relator, Project Green was a covert entity to much of SCB Group
that was designed to frustrate U.S. and foreign government regulators by covering up the extent
of business conducted mainly through SCB MENA. This was business that was subject to
sanctions and going as far as to “omit red flag terms” in reports on this business when it was
processed ultimately through SCB NY. All of this information was verified in later New York
Department of Finance (“DFS”) investigations into Promontory Group.

       The Relator also was the first to highlight the AML flaws of SCB’s Straight to Bank
Transaction system. Uniquely, SCB maintained the process of Account Opening in OCC. This
team was essentially a duplicate Sales Team and was walled off from Transaction and Sales.
With all the checks in this process it would be impossible not to check an account and account
         Case 1:18-cv-11117-PAE Document 61-3 Filed 03/13/20 Page 3 of 5
MENZ BONNER KOMAR & KOENIGSBERG LLP

Jean-David Barnea, Esq.
Assistant United States Attorney
January 9, 2019
Page 3 of 5

data against the U.S. sanction lists. However, the flaw remained that the system for transactions
such as OLT3 had no direct link to this account data. This enabled deals to evade sanctions lists
cross-checks and made it easier to book a transaction to an alternative account post trade in order
to mask the trade from SCB NY.

        The Relator also provided valuable evidence to the Government investigators of the role
of a consultant group based in United States that assisted SCB to obfuscate to regulators the
extent of post 2008 violations. This “work” was carried out most especially in 2012, 2013 and
2014 and was the subject of the DFS review of Promontory in 2015.

         The foregoing is a summary of the significant and voluminous information Relator
Brutus Trading LLC provided to the Government’s investigators from 2012 to 2017. Relator’s
efforts to bring to the Government’s attention the bank’s false representations that induced the
2012 settlement should not be overlooked in the event that there is “a resolution of the
Government’s pending investigation of SCB’s possible historical violations of U.S. sanctions
law and regulations after 2007.”

                       Thank you for your consideration of the foregoing.

                                                             Very truly yours,
                                                             /s/ David Koenigsberg
                                                             David A. Koenigsberg

Encs.
         Case 1:18-cv-11117-PAE Document 61-3 Filed 03/13/20 Page 4 of 5
MENZ BONNER KOMAR & KOENIGSBERG LLP

Jean-David Barnea, Esq.
Assistant United States Attorney
January 9, 2019
Page 4 of 5

                                         APPENDIX A

Relator first highlighted the Customer Due Diligence (CDD) inaccuracies that allowed the
rulebook for SCB Branches with regard to Iranian sanctions to be broken. In particular, the
massive extent of ongoing business with Dubai-based Iranian backed or owned SME’s and
sanctioned entities was brought to the attention of the government by the relator.

The following are just a few examples of client entities Relator provided to the investigation
(among many others listed in our various spreadsheets provided in 2012) : Amesco FZE; Iran
and Dubai Company LLC also traded as A/C BR_MISC IRAN DUBAI; Bright Crescent
Trading; Arjomandi General Trading;Mapna Co LLC (Dubai based branch of Mapna Co Iran);
Caspian Chemical known as Caspian Petrochemical; Dubai Aluminium and Bank Tejerat SCB
AC Number 3239713.

The document Relator provided, identified as Mena Customerwise Aug 2009 Sheet YTD BIP,
listed Bank Tejerat as an active SCB client as of 2009 if not later. See id. Line 9170.

Amesco (Mena Customerwise Aug 2009 Sheet YTD BIP Line 6139; also OLT Clients CC Aug
09), was trading and showing revenues for the bank through at least 2009. There were no flags or
notations to prevent dealing with this account through SCB Group. This was typical of the flaw
Relator identified in the link to transaction systems such OLT3, which showed the only
counterparty to be SCB-Dubai. Relator’s disclosed that nicknames and partial names were
generally used as to prevent a ‘hit’ on an SDN search by the NY branch during counterparty
checks.

Amesco also had OLT3 access also and, to add to the confusion, dealt with the bank under two
names. See Final List of OLT clients, Line 2086. The failure to correctly annotate CDD typified
how SCB Dubai allowed AML breaches to occur when dealing with Iranian backed clients and
clients that traded heavily with sanctioned corporate entities and Iranian government.

Arjomandi General Trading is a company wholly owned by an Iranian national Ali
Mohammed Arjomandi. The relator and many SCB staff responsible for processing new client
were well aware that, although he had not been banned, Arjomandi, a highly influential Iranian
billionaire businessman, did extensive business with the Iranian government, a subject of
discussion in management meetings. See Mena Customerwise Aug 2009 Sheet YTD BIP, Line
7483.

Bright Crescent Trading, which was listed as Crescent Trading, see Mena Customerwise Aug
2009 Sheet YTD BIP Line 13261, in the Know Your Client query for account opening, and to
update its corporate information to SCB Dubai, SCB management knew the beneficial
owner owned Iranian entities and did business with various Iranian based companies. The wner
         Case 1:18-cv-11117-PAE Document 61-3 Filed 03/13/20 Page 5 of 5
MENZ BONNER KOMAR & KOENIGSBERG LLP

Jean-David Barnea, Esq.
Assistant United States Attorney
January 9, 2019
Page 5 of 5

accessed his accounts through Straight 2 Bank (S2B) from Tehran in 2011. Through at
least 2011, SCB continued to do business with Bright or Crescent.

Caspian Petrochemical FZE was listed on the one of the spreadsheets Relator as Caspian
Chemical. See Mena Customerwise Aug 2009 Sheet YTD BIP, Line 11417. Caspian
Petrochemical, nicknamed ‘Caspian Chemical, FZE’ on the spreadsheet should have been
flagged as a serious risk as a known Iranian entity but evaded scrutiny because the client name
was changed slightly.

 Iran and Dubai Co LLC was owned by an Iranian national resident in UAE, Mr
Arjomandi (see Arjomandi Trading). The client was doing significant transactions and business
with Iranian entities. No flags were put on this account at least 2011. This entity was was listed
in the bank’s management information system BR_MISC IRAN DUBAI. See Mena
Customerwise Aug 2009 Sheet YTD BIP Line 25526.

Mapna Co LLC, Dubai_pos_client Aug 08, Line 1387, is the Dubai based branch of the SDN
Mapna Co Iran. The flag for this account was added only in March 2010, which permitted this
Iranian owned, Dubai based account to deal into SCB and use OLT3 through to 2010. See Final
List of OLT clients Sheet, Line 2506. MAPNA INTERNATIONAL had been flagged previously
when it was identified as a known Iranian entity. See also OLT clients, Line 1497 Aug 2009)

Dubai Aluminium, Dubai based, but presented a very strong possibility of doing much business
in Iran, but there were no flags in place for this customer. See Mena Customerwise Aug 2009
Sheet YTD BIP, Line 15377.
